The cause that rallies us together is that we are one humankind on one planet. That is the tie that binds us all, and all our differences and national interests are secondary to that overriding cause.
The United Nations was founded to safeguard the human race, its human rights and its potential. We are here to protect people, their existence and their rights. We are here to ensure that the potential of every people, everywhere, fully blossoms into flowers of hope. It is our sacred duty as a generation to take actions that offer hope to following generations.
It is therefore fitting that this year we are meeting to think about focusing on people. In Africa, we should be focusing on investing in the people if the full potential of African people is to be realized. The eradication of poverty and the pursuit of prosperity across the world should be based on raising the potential of the people we seek to support. Development cannot be taken to any people and succeed unless it is driven from within. No human community can take off economically without empowering its people to drive their own development agenda. That is why I underline the importance of investing in our human capital.
However, it is also a foregone conclusion that any effort to invest in the people and raise their potential needs our collaboration as a global family; hence our appeal for concerted action by all States Members of the United Nations and, indeed, many global non-State actors.
The adoption of the 2030 Agenda for Sustainable Development by the United Nations reflects our global resolve to address the world’s most pressing challenges in the spirit of sustainable human collaboration. Our unity among nations is imperative because we achieve more when we unite and collaborate. The well-being of global society is more assured when we work in partnerships for development. At the same time, we achieve more within our nations when we include all sectors of society.
Statistics provided by the United Nations and the World Bank show that there is a correlation between the inclusion and empowerment of women, on the one hand, and economic growth and development, on the other. The inclusion and empowerment of women begin with a focus on the girl child. We need to do away with early marriages. Indeed, I am pleased to note a global drop in early marriages from 36 per cent to 26 per cent over a period of two years since 2015.
Malawi is proud to be part of that achievement. Among other initiatives, my Government has enacted a law against marriage below the age of 18. By law, Malawi provides an opportunity for girls to grow, mature and make informed choices about their education and future life, so they are legally protected in that regard. I am therefore proud to reiterate my Government’s commitment to promoting gender equality and women and girls’ empowerment in order to reduce the vulnerabilities of women and adolescent girls to violence and all forms of abuse.
Another critical category in the focus on people is young people. Youth empowerment is a way to achieve inclusion. According to African Economic Outlook 2015, Africa has the fastest-growing and youngest population in the world. In giving young people the focus they deserve, the African Union agreed in 2015 to designate 2017 the Year of the Youth. This is the year we focus on investing in young people.
Malawi is honoured to be part of the mission for youth empowerment. We have taken decisive measures that include providing technical and entrepreneurial education to the young people who have not had the opportunity to attend university. At the same time, we are also increasing access to tertiary education.
One more category that needs inclusion is that of persons with disabilities. Malawi is reviewing its policies and strategies in education, health and trade in order to foster the effective inclusion of persons with disabilities. We have also made strides in efforts to eradicate vicious and irrational attacks against persons with albinism. There was a time when these attacks were rampant in some parts of the country. I am glad to report that there have not been any new ones in the past six months.
Malawi is committed to inclusive development. We recognize, however, that the majority of our citizens continue to depend on agriculture for their livelihood. But agriculture is a challenging sector, given the current climate variability affecting many parts of the world. That being the case, Malawi is implementing social protection programmes aimed at cushioning the vulnerable in our society. Our measures include cash transfer programmes, food for work, school feeding programmes and a farm income subsidy programme. I would like to take this opportunity to express our gratitude to cooperating partners, including the United Nations, for their continued technical and other support to the success of these programmes.
As we think of focusing on people, it is important to pay close attention to the issues that affect our most vulnerable citizens. Climate change tops the list. For an economy that depends on agriculture, like that of Malawi, where 85 per cent of the people live in agrarian communities, crop failure is always a tragedy. For the past two years, Malawi has suffered alternating heavy rains, floods and drought that have led to crop failure and hunger. The suffering caused by climate change is evident everywhere; it is real. The people who suffer in these tragedies are not just figures and statistics, but real human souls. We must all feel the urgent need to collectively undertake sustainable management of our natural resources. We must remember that if this planet perishes, we all perish with it. This is a matter that demands our collective responsibility. I therefore appeal to all Member States to consider strategies and avenues of collaboration that will enable us to adapt to the fast-changing climate.
Apart from climate change, our world is also collectively facing the threat of terrorism. Terrorism and conflict hinder progress and leave the world in a state of fear, and anything that causes humankind to live in a state of fear is an evil to be fought. Malawi stands in solidarity with the victims of terrorism across the world. We reaffirm our commitment to standing against all forms of terrorism and we stand in solidarity with the victims of human trafficking and forced migration, wherever they are.
Let me now move on to the question of peace. Peace is a prerequisite for development. As a country, we believe in peace as a necessary condition for human existence. For that reason, Malawi has been active in the peacekeeping and peacebuilding operations of the United Nations and the African Union. Today, Malawi reaffirms its pledge to continue to act as an envoy of peace. We believe that is our duty to humankind. We believe that in protecting our neighbours, we protect ourselves.
While we all seek peace as a necessary condition for existence, we also still face the threat of nuclear weapons. Nuclear weapons are an existential threat to humankind and of concern to us all. Ironically, even those nations that possess nuclear weapons are concerned about such threats. The idea of stockpiling nuclear weapons puts the wisdom of humankind in question. Let me categorically express my Government’s disapproval of the spread of ballistic-missile technology, which should not be tolerated in any way by any State Member of the United Nations. No country is too small to contribute to the peace agenda of the world and no continent is too poor to be part of the global peace agenda.
Malawi strongly supports the African position in favour of our continent’s full representation on the Security Council. The United Nations can no longer claim to take the lead in democracy while sidelining the representation of 1.2 billion people in Africa. How can we claim to be united with those whom we exclude? Africa must be included at the table of global governance. Our rising Africa is always ready to play its role in the global community, and Malawi will continue to be a global player.